Title: To John Adams from John Quincy Adams, 17 February 1814
From: Adams, John Quincy
To: Adams, John


N. 30.
My Dear Sir
St: Petersburg 17. February 1814.

There are still here a small number of Americans, who came to the Country upon commercial pursuits; and who after bringing their affairs to a conclusion, successively take their departure to return home, and thereby afford us opportunities of writing to our friends. One of them is Mr Hurd of Boston, who goes to Gothenburg there to embark, directly for the United States, and by whom I propose to send this letter.
I wrote to you, by Mr. Gallatin and Mr: Bayard, who left this City the 25th: of last Month; and to my dear Mother by Mr Harris who followed them on the 9th: inst: As they intended to travel not very rapidly Mr Harris expected to overtake them by the time they reach Berlin—Their object is to go to Amsterdam, and thence to England where they expect to receive a new Commission and Powers to treat of Peace with the British Government, directly. Since their departure, I have additional reason for expecting that such new Powers will be transmitted to them, knowing that Lord Castlereagh has written to the American Secretary of State, making the formal proposition of such a negotiation—Whether I shall be associated in this new Commission or not is to me extremely doubtful—I have a multitude of very substantial reasons for wishing I may not be; and only one for an inclination to the Contrary—My negative Reasons, are not of a nature to be committed to paper—My positive reason is, because the Voyage to England, would be just so much performed of my Voyage to the United States, and because it would make my return home, as certain as direct, and as early as I could desire—From your letters which were brought me by Mr: Gallatin, I perceived you had been informed of a subsequent destination, which  was intended for me, had the Mediation terminated in a Peace—As however it has scarcely resulted even in a Negotiation, other Circumstances will naturally lead to other views—That in the present situation of Europe, or rather in that which must infallibly and very shortly be the situation of Europe, a Peace between the United States and Great Britain,  may be concluded I have little doubt—A general Peace; at least something which will pass under that name, is highly probable in the course of a few Months—According to all present appearances, the Catastrophe of the french Revolution is at hand—The Bourbons will at last be restored; not as the Stuarts were in England, by the spontaneous and irresistible voice of the Nation, but by the dictates of a foreign Coalition—But the allied Powers, in conferring this blessing upon France, will claim the reward of their Generosity, and be specially careful, to reduce her within dimensions which will carry with them what they may consider as a guaranty of future tranquility; and in their solicitude to effect this, as well as in the distribution of the spoils of Conquest, the seeds of further wars will in every probability be thickly disseminated—That a Peace however of some kind will very soon take place is not to be doubted, from the total inability  now manifested by France to resist the invasion of the allied armies—The allies proclaim to the world that they are waging War, not against France but against Napoleon Bonaparte; and the French People, are as willing to believe them, as the other Nations of Europe were to believe the Jacobins when they promised Liberty, Equality, and Fraternity to every People, and declared War against individual Kings and Princes—The throne of Napoleon was built upon his fields of Battle—Its only solid Basis was Victory—So long as he was victorious the French Nation was submissive, but with his Fortune, all his ties upon them have been dissolved—If it were possible for any Conqueror to possess a hold upon the affections of mankind, it would be an exception to a general rule; and of all Conquerors he is the last who would be entitled to it—In the real moment of distress, it was not to be expected that the French People would make any effort or sacrifice for his sake.—That they will make none is perfectly ascertained; and the wisdom of a Woman may perhaps not be necessary to persuade them to deal with him as the Israëlites of Abel dealt with Sheba the Son of Bichri, and to propitiate their invaders by throwing over to them his head—At the dissolution of his Government, France will be in the hands of the Allies, and their intention is undoubtedly to restore the Bourbons, who must of course subscribe to any terms which may be required of them—Peace therefore cannot be remote, and a Peace in Europe will leave the War between us and England, without any object but an abstract principle to contend for—Neither of the parties will be disposed to continue the War, upon such a point, and the predisposition to peace which will really influence both, I hope and believe will make the Peace not very difficult to be accomplished— The object for which the War was declared was removed, at the very time when the Declaration was made—I do not believe it possible now to make a Peace, which shall settle the point upon which the War has been continued—It seems to me, and I indulge the idea with pleasure, that the new and unexpected prospect opening to Europe, will take away great part of the interest which Great Britain has in the question—She will neither have the need of such a Navy, nor the means of maintaining it, as will constantly supply the temptation, to recruit for it by such an odious practice as that of impressment upon the Seamen of a foreign power—But I see not probability that she will yield the principle; and as to modifications to render it palateable to us, if the Government of the United States are of my opinion they will not suffer their negotiators to listen for a moment to any modification whatsoever—because any Modification be it what it will, must involve a concession of the principle, on our part—I would sooner look forward to the chance of ten successive Wars, to be carried on ten times more weakly than we have the present one, then concede one particle of our principle, by a Treaty Stipulation—The only way of coming to terms of Peace with England therefore at this time, which I suppose practicable and in any degree admissable is to leave the question just where it was; saying nothing about it—But I know such a Peace would not satisfy the People of America, and I have no desire to be instrumental in concluding it.—If our land–Warriors had displayed a Career of Glory, equal to that of our Naval Heroes, we should be warranted in demanding more, even after all the changes that have happened in Europe—If we can obtain more by continuing the War, we are in duty bound to continue it—at this distance and with the Communications interrupted as they are, I am incompetent to decide this question—It must be settled at home; and may the Spirit of Wisdom inspire the determination!
We are in the midst of the severest Winter I have ever known in Russia—For the last seventy days there has not been an hour when the Thermometer has been above the freezing point.—When it is only at the 0 of Fahrenheit, we congratulate ourselves upon the mildness of the weather—With the exception of Colds and Rheumatisms we are blessed with tolerable Health.
I am ever affectionately your’s       
A.